Exhibit 10.36

 

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

AND

 

WILLIS ENGINE FUNDING LLC

 

AMENDED AND RESTATED
SERVICING AGREEMENT

 

Dated as of December 13, 2002

 

 

ALL RIGHT, TITLE AND INTEREST IN AND TO THIS AGREEMENT ON THE PART OF WILLIS
ENGINE FUNDING LLC HAS BEEN ASSIGNED TO AND IS SUBJECT TO A SECURITY INTEREST IN
FAVOR OF THE BANK OF NEW YORK, AS INDENTURE TRUSTEE, UNDER AN AMENDED AND
RESTATED INDENTURE DATED AS OF DECEMBER 13, 2002 FOR THE BENEFIT OF THE PERSONS
REFERRED TO THEREIN.

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
SERVICING AGREEMENT

 

This Amended and Restated Servicing Agreement, dated as of December 13, 2002
(the “Agreement”) is entered into by and between Willis Lease Finance
Corporation (the “Servicer”) and Willis Engine Funding LLC (the “Issuer”).

 

RECITALS

 

A.                                   The Servicer and the Issuer are party to
the Servicing Agreement dated as of September 12, 2002 (the “Original Servicing
Agreement”); and

 

B.                                     The Servicer and the Issuer have agreed
to amend and restate the Original Servicing Agreement as provided herein.

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01  DEFINITIONS.


 

Except as otherwise specified, capitalized terms used herein shall have the
meanings set forth in Exhibit B to the Amended and Restated Indenture dated as
of December 13, 2002 (as amended, restated or otherwise supplemented, the
“Indenture”) between the Issuer and The Bank of New York, as Indenture Trustee;
and, the definitions of such terms are applicable to the singular as well as the
plural forms of such terms and to the masculine as well as to the feminine and
neutral gender of such terms.

 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES OF THE SERVICER


 

The Servicer hereby represents and warrants to the Issuer as of the Effective
Date (unless otherwise indicated herein) that:

 


SECTION 2.01  CORPORATE ORGANIZATION AND AUTHORITY.


 

The Servicer:

 


(A)                                  IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF INCORPORATION;


 


(B)                                 HAS ALL REQUISITE POWER AND AUTHORITY AND
ALL NECESSARY LICENSES AND PERMITS TO OWN AND OPERATE ITS PROPERTIES AND TO
CARRY ON ITS BUSINESS AS NOW CONDUCTED (EXCEPT WHERE THE FAILURE TO HAVE SUCH
LICENSES AND PERMITS COULD NOT INDIVIDUALLY OR IN THE AGGREGATE (I) HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS OR FINANCIAL CONDITION OF THE SERVICER;
OR (II) IMPAIR THE ENFORCEABILITY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY);

 

2

--------------------------------------------------------------------------------


 


(C)                                  IS DULY QUALIFIED AND IS AUTHORIZED TO DO
BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION IN EACH JURISDICTION
WHERE THE CHARACTER OF ITS PROPERTIES OR THE NATURE OF ITS ACTIVITIES MAKES SUCH
QUALIFICATION NECESSARY (EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE (I) HAVE A MATERIAL ADVERSE
EFFECT ON THE BUSINESS OR FINANCIAL CONDITION OF THE SERVICER; OR (II) IMPAIR
THE ENFORCEABILITY OF ANY OF THE OBLIGATIONS UNDER THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY); AND


 


(D)                                 HAS DULY AUTHORIZED, EXECUTED AND DELIVERED
THIS AGREEMENT AND ALL OTHER DOCUMENTS DELIVERED IN CONNECTION HEREWITH, AND
THIS AGREEMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE SERVICER
ENFORCEABLE AGAINST THE SERVICER IN ACCORDANCE WITH THE TERMS HEREOF EXCEPT AS
ENFORCEMENT OF SUCH TERMS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM
OR OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY AND BY
EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS IN A PROCEEDING
IN EQUITY OR AT LAW).


 


SECTION 2.02  PENDING LITIGATION.


 

There are no actions, suits, proceedings, investigations or injunctive or other
orders pending, or, to the knowledge (after due inquiry) of the Servicer,
threatened, against or affecting the Servicer or any subsidiary in or before any
court, governmental authority or agency or arbitration board or tribunal which,
individually or in the aggregate, involve the possibility of materially and
adversely affecting the properties, business, or financial condition of the
Servicer and its subsidiaries, or the ability of the Servicer to perform its
obligations under this Agreement.  The Servicer is not in default with respect
to any order of any court, governmental authority or agency or arbitration board
or tribunal.

 


SECTION 2.03  NO MATERIAL EVENT.


 

No event has occurred which materially adversely affects the Servicer’s
operations, including, but not limited to, its ability to perform its
obligations hereunder.

 


SECTION 2.04  TRANSACTIONS LEGAL AND AUTHORIZED.


 

This Agreement:

 


(A)                                  HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION ON THE PART OF THE SERVICER, AND DOES NOT AND WILL NOT REQUIRE
ANY STOCKHOLDER APPROVAL, OR APPROVAL OR CONSENT OF ANY TRUSTEE OR HOLDERS OF
ANY INDEBTEDNESS OR OBLIGATIONS OF THE SERVICER, EXCEPT AS HAS BEEN OBTAINED;


 


(B)                                 IS WITHIN THE CORPORATE POWERS OF THE
SERVICER; AND


 


(C)                                  IS LEGAL AND WILL NOT CONFLICT WITH, RESULT
IN ANY MATERIAL BREACH IN ANY OF THE PROVISIONS OF, CONSTITUTE A DEFAULT UNDER,
OR RESULT IN THE CREATION OF ANY LIEN UPON ANY PROPERTY OF THE SERVICER UNDER
THE PROVISIONS OF, ANY AGREEMENT, CHARTER INSTRUMENT, BY-LAW OR OTHER INSTRUMENT
TO WHICH THE SERVICER IS OR WILL BE A PARTY OR BY WHICH IT OR ITS PROPERTY MAY
BE BOUND OR RESULT IN THE VIOLATION OF ANY LAW, REGULATION, RULE, ORDER OR
JUDGMENT APPLICABLE TO THE SERVICER OR ITS PROPERTIES, OR ANY ORDER TO WHICH THE
SERVICER OR ITS PROPERTIES IS SUBJECT, OR OF ANY GOVERNMENT OR GOVERNMENTAL
AGENCY OR AUTHORITY.

 

3

--------------------------------------------------------------------------------


 


SECTION 2.05  GOVERNMENTAL CONSENT.


 

No consent, approval or authorization of, or filing registration or
qualification with, any governmental authority is or will be necessary or
required on the part of the Servicer in connection with the execution, delivery
and performance of this Agreement.

 


SECTION 2.06  COMPLIANCE WITH LAW.


 

The Servicer:

 


(A)                                  IS NOT IN VIOLATION OF ANY LAWS,
ORDINANCES, GOVERNMENTAL RULES OR REGULATIONS OR COURT ORDERS TO WHICH IT IS
SUBJECT;


 


(B)                                 HAS NOT FAILED TO OBTAIN ANY LICENSES,
PERMITS, FRANCHISES OR OTHER GOVERNMENTAL AUTHORIZATIONS NECESSARY TO THE
OWNERSHIP OF ITS PROPERTY OR TO THE CONDUCT OF ITS BUSINESS, THE ABSENCE OF
WHICH WOULD MATERIALLY AND ADVERSELY AFFECT THE PROPERTIES, BUSINESS OR
CONDITION OF THE SERVICER AND ITS SUBSIDIARIES OR THE ABILITY OF THE SERVICER TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT; AND


 


(C)                                  IS NOT IN VIOLATION IN ANY RESPECT OF ANY
MATERIAL TERM OF ANY AGREEMENT, CHARTER INSTRUMENT, BY-LAW OR OTHER INSTRUMENT
TO WHICH IT IS A PARTY OR BY WHICH IT MAY BE BOUND, WHICH VIOLATION MIGHT,
INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY ADVERSELY AFFECT THE BUSINESS OR
CONDITION OF THE SERVICER AND ITS SUBSIDIARIES.


 


ARTICLE III


 


ADMINISTRATION AND SERVICING OF COLLATERAL


 


SECTION 3.01  RESPONSIBILITIES OF SERVICER; APPOINTMENT OF SERVICER.


 


(A)                                  GENERAL RESPONSIBILITIES.             THE
SERVICER, WITH RESPECT TO ALL LEASE AGREEMENTS, CONTRIBUTED ENGINES AND ANY
OTHER COLLATERAL, AS AN INDEPENDENT CONTRACTOR ACTING SOLELY AS AN AGENT FOR THE
ISSUER, SHALL:


 

(I)                                     MANAGE, SERVICE, ADMINISTER, COLLECT AND
ENFORCE THE RIGHTS OF THE ISSUER OR EACH OWNER TRUST, AS THE CASE MAY BE, UNDER
THE LEASE AGREEMENTS, THE CONTRIBUTED ENGINES, EXCESS ASSETS, ANY INSURANCE
POLICIES REQUIRED BY THE LEASE AGREEMENTS AND EACH SUPPLEMENT TO BE MAINTAINED
OR OTHERWISE MAINTAINED WITH RESPECT TO THE CONTRIBUTED ENGINES AND EXCESS
ASSETS (THE “INSURANCE POLICIES”),

 

(II)                                  ENFORCE THE INDENTURE TRUSTEE’S SECURITY
INTEREST IN THE LEASE AGREEMENTS, THE CONTRIBUTED ENGINES, THE EXCESS ASSETS AND
ANY OTHER COLLATERAL,

 

(III)                               HOLD, SELL AND RE-LEASE THE CONTRIBUTED
ENGINES UPON THE EXPIRATION OR OTHER TERMINATION OF THE RELATED LEASE AGREEMENT,

 

(IV)                              HOLD, SELL AND THE RE-LEASE THE EXCESS ASSETS,

 

4

--------------------------------------------------------------------------------


 

(V)                                 MAINTAIN (OR CAUSE TO BE MAINTAINED) ALL
INSURANCE POLICIES, IN FULL FORCE AND EFFECT,

 

(VI)                              MAINTAIN (OR CAUSE TO BE MAINTAINED) AND
RE-CONDITION THE CONTRIBUTED ENGINES AND EXCESS ASSETS,

 

(VII)                           COLLECT AND POST ALL PAYMENTS MADE ON ACCOUNT OF
LEASE AGREEMENTS AND RESPOND TO ALL INQUIRIES OF OBLIGORS UNDER LEASE AGREEMENTS
(“LESSEES”),

 

(VIII)                        INVESTIGATE DELINQUENCIES, ACCOUNT FOR COLLECTIONS
AND FURNISH MONTHLY AND ANNUAL STATEMENTS TO THE INDENTURE TRUSTEE WITH RESPECT
TO DISTRIBUTIONS,

 

(IX)                                PROVIDE TO THE NOTEHOLDERS APPROPRIATE
FEDERAL INCOME TAX INFORMATION,

 

(X)                                   COLLECT AND REMIT ANY SALES, USE, PROPERTY
AND OTHER TAXES DUE WITH RESPECT TO THE CONTRIBUTED ENGINES AND EXCESS ASSETS TO
THE APPROPRIATE TAXING AUTHORITIES,

 

(XI)                                TAKE ALL COMMERCIALLY REASONABLE EFFORTS TO
MAINTAIN THE PERFECTED SECURITY INTEREST OF THE INDENTURE TRUSTEE IN THE LEASE
AGREEMENTS, THE CONTRIBUTED ENGINES, THE EXCESS ASSETS AND THE OTHER ITEMS OF
COLLATERAL,

 

(XII)                             SUBJECT TO THE LIMITATIONS SET FORTH IN THIS
AGREEMENT, HAVE FULL POWER AND AUTHORITY TO CARRY OUT THE OBLIGATIONS IMPOSED
UPON IT BY THIS AGREEMENT IN ANY MANNER THAT IT MAY DEEM NECESSARY OR DESIRABLE,
INCLUDING THE DELEGATION OF SUCH RESPONSIBILITIES TO A SUBSERVICER CHOSEN WITH
DUE CARE; PROVIDED, HOWEVER, THAT NO SUCH DELEGATION SHALL RELIEVE THE SERVICER
OF LIABILITY HEREUNDER,

 

(XIII)                          AT ALL TIMES ACT IN ACCORDANCE WITH THE
PROVISIONS OF EACH LEASE AGREEMENT, AND OBSERVE AND COMPLY WITH ALL REQUIREMENTS
OF LAW APPLICABLE TO IT,

 

(XIV)                         AT ALL TIMES HOLD ITSELF OUT TO THE PUBLIC AND TO
THE PARTIES WITH WHOM IT DEALS AS ACTING AS AN AGENT OF THE ISSUER,

 

(XV)                            EXCEPT AS PERMITTED BY THE TERMS OF ANY LEASE
AGREEMENT, NOT TAKE ANY ACTION WHICH WOULD RESULT IN THE INTERFERENCE WITH THE
LESSEE’S RIGHT TO QUIET ENJOYMENT OF THE CONTRIBUTED ENGINES SUBJECT TO THE
LEASE AGREEMENT DURING THE TERM THEREOF, AND

 

(XVI)                         MAINTAIN ITS CUSTOMARY PRACTICES REGARDING
INTERNAL CREDIT RATING AND UNDERWRITING STANDARDS.

 

Without limiting the generality of the foregoing, the Servicer, as agent for the
Issuer, shall, and is hereby irrevocably authorized and empowered by the Issuer
(subject to the standard of care set forth in Section 3.02 and to the
representations and covenants set forth in Section 5.12) to, execute and deliver
on behalf of the Issuer all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Lease Agreements and the other Collateral as shall be permitted
under the terms of this Agreement and, in addition, to evidence that any item is
not included in the Collateral.

 

5

--------------------------------------------------------------------------------


 


(B)                                 SPECIFIC RESPONSIBILITIES.           THE
SERVICER (WHETHER ACTING ALONE OR THROUGH A SUBSERVICER), ACTING AS AN AGENT OF
THE ISSUER, SHALL PERFORM THE DUTIES IMPOSED UPON IT BY SECTION 3.01(A)(I) IN
THE FOLLOWING MANNER:


 

(I)                                     ENFORCEMENT ACTIONS AGAINST THE USER. 
THE SERVICER SHALL SUE TO ENFORCE OR COLLECT UPON THE LEASE AGREEMENTS IF THE
SERVICER BELIEVES THAT SUCH ENFORCEMENT OR COLLECTION SUITS ARE REASONABLY
LIKELY TO INCREASE THE AMOUNT ULTIMATELY COLLECTED ON THE LEASE AGREEMENTS AND
THE ISSUER HAS DELIVERED TO THE SERVICER ITS PRIOR WRITTEN CONSENT TO SUCH
ACTION.  UPON THE COMMENCEMENT OF SUCH A LEGAL PROCEEDING, THE ISSUER SHALL, AT
THE REQUEST OF THE SERVICER, ASSIGN SUCH LEASE AGREEMENT TO THE SERVICER FOR
PURPOSES OF COLLECTION ONLY.  IN ANY SUCH PROCEEDING, THE SERVICER SHALL HAVE
THE RIGHT, WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER, TO (1) SETTLE ANY SUCH
PROCEEDING, (2) COMPROMISE ANY CLAIMS BROUGHT BY A LESSEE AGAINST THE SERVICER
AND (3) GIVE A GENERAL RELEASE IN CONNECTION WITH ANY PROCEEDING BY OR AGAINST
THE LESSEE ARISING OUT OF OR IN CONNECTION WITH A LEASE AGREEMENT.  THE SERVICER
SHALL BE ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR EXTRAORDINARY
OUT-OF-POCKET EXPENSES PAYABLE PURSUANT TO SECTION 3.04 AND INCURRED IN
CONNECTION WITH THE ENFORCEMENT AND COLLECTION OF A LEASE AGREEMENT TO THE
EXTENT PROVIDED FROM FUNDS ON DEPOSIT IN THE TRUST ACCOUNT FROM TIME-TO-TIME;
PROVIDED, HOWEVER, THAT THE SERVICER SHALL INCUR SUCH OUT-OF-POCKET EXPENSES
ONLY IF THE SERVICER, IN ITS COMMERCIALLY REASONABLE JUDGMENT, BELIEVES THAT THE
INCURRENCE OF SUCH EXPENSE IS REASONABLY LIKELY TO INCREASE THE NET AMOUNT
ULTIMATELY COLLECTED ON SUCH LEASE AGREEMENT AFTER GIVING EFFECT TO SUCH
OUT-OF-POCKET EXPENSES;

 

(II)                                  ENFORCEMENT OF RECOURSE AGAINST THIRD
PARTIES.  EXCEPT AS HEREINAFTER PROVIDED, AND IN EACH CASE WITH THE PRIOR
WRITTEN CONSENT OF THE ISSUER, THE SERVICER SHALL EXERCISE ANY RIGHTS OF
RECOURSE AGAINST THIRD PARTIES THAT EXIST WITH RESPECT TO ANY LEASE AGREEMENT IN
ACCORDANCE WITH STANDARDS IT APPLIES IN SERVICING AIRCRAFT ENGINE LEASE
AGREEMENTS HELD FOR ITS OWN ACCOUNT.  IN ANY SUCH PROCEEDING, THE SERVICER, AS
AGENT OF THE ISSUER, SHALL HAVE THE RIGHT, WITH THE PRIOR WRITTEN CONSENT OF THE
ISSUER, TO (X) SETTLE ANY SUCH PROCEEDING, (Y) COMPROMISE ANY CLAIMS BROUGHT BY
A LESSEE AGAINST THE SERVICER OR THE ISSUER AND (Z) GIVE A GENERAL RELEASE IN
CONNECTION WITH ANY PROCEEDING BY OR AGAINST THE LESSEE ARISING OUT OF OR IN
CONNECTION WITH A LEASE AGREEMENT.  IN EXERCISING SUCH RECOURSE RIGHTS, THE
SERVICER IS AUTHORIZED ON THE ISSUER’S AND THE INDENTURE TRUSTEE’S BEHALF TO
REASSIGN THE LEASE AGREEMENT TO THE PERSON AGAINST WHOM RECOURSE EXISTS TO THE
EXTENT NECESSARY, AND ON THE TERMS SET FORTH, IN THE DOCUMENT CREATING SUCH
RECOURSE RIGHTS.  EXCEPT AS HEREINAFTER PROVIDED, THE SERVICER WILL NOT REDUCE
OR DIMINISH SUCH RECOURSE RIGHTS, UNLESS (I) THE LEASE AGREEMENT IS IN DEFAULT,
OR THE SERVICER REASONABLY BELIEVES THAT A DEFAULT IS IMMINENT, (II) THE ISSUER
DELIVERS ITS PRIOR WRITTEN CONSENT AND (III) THE SERVICER BELIEVES, IN ITS GOOD
FAITH JUDGMENT, THAT SUCH REDUCTION OR DIMINUTION IN RECOURSE RIGHTS IS
REASONABLY LIKELY TO MAXIMIZE THE NET AMOUNT ULTIMATELY COLLECTED ON SUCH LEASE
AGREEMENT AFTER GIVING EFFECT TO REIMBURSEMENT OF ANY EXTRAORDINARY
OUT-OF-POCKET EXPENSES PAYABLE PURSUANT TO SECTION 3.04 AND INCURRED BY THE
SERVICER IN CONNECTION WITH THE REDUCTION OR DIMINUTION OF SUCH RECOURSE RIGHTS;

 

(III)                               VOLUNTARY PREPAYMENTS  BY LESSEES.  THE
SERVICER MAY GRANT TO THE LESSEE UNDER ANY LEASE AGREEMENT ANY REBATE, REFUND OR
ADJUSTMENT THAT THE SERVICER, IN ITS COMMERCIALLY REASONABLE JUDGMENT, BELIEVES
IS REQUIRED BECAUSE OF A PREPAYMENT OF A LEASE AGREEMENT; PROVIDED, HOWEVER,
THAT THE SERVICER WILL NOT PERMIT ANY RESCISSION OR CANCELLATION OF ANY LEASE
AGREEMENT, NOR WILL IT TAKE ANY ACTION WITH RESPECT TO ANY LEASE AGREEMENT WHICH
IS

 

6

--------------------------------------------------------------------------------


 

REASONABLY LIKELY TO MATERIALLY IMPAIR THE RIGHTS OF THE NOTEHOLDERS, THE
INDENTURE TRUSTEE OR THE ISSUER IN THE LEASE AGREEMENT OR THE RELATED
CONTRIBUTED ENGINE OR THE PROCEEDS THEREOF WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ISSUER AND THE INDENTURE TRUSTEE.  THE SERVICER SHALL DIRECT THE LESSEE TO
REMIT ANY SUCH PREPAYMENT AMOUNT DIRECTLY TO THE TRUST ACCOUNT.  FOR PURPOSES OF
THIS SUBPARAGRAPH (III), A VOLUNTARY PREPAYMENT IS ANY PREPAYMENT BY A LESSEE
NOT REQUIRED PURSUANT TO THE TERMS OF THE RELATED LEASE AGREEMENT;

 

(IV)                              WAIVER AND MODIFICATIONS TO LEASE AGREEMENT. 
THE SERVICER, AS AGENT OF THE ISSUER, MAY, IN EACH CASE WITH THE PRIOR WRITTEN
CONSENT OF THE ISSUER AND SUBJECT TO THE LIMITATIONS SET FORTH IN THIS
SUBPARAGRAPH (IV), WAIVE, MODIFY OR VARY ANY TERM OF ANY LEASE AGREEMENT OR
CONSENT TO THE POSTPONEMENT OF STRICT COMPLIANCE WITH ANY SUCH TERMS IF, IN THE
SERVICER’S COMMERCIALLY REASONABLE JUDGMENT, SUCH WAIVER, MODIFICATION,
VARIATION OR POSTPONEMENT IS REASONABLY LIKELY TO MAXIMIZE THE NET AMOUNT WHICH
WILL BE ULTIMATELY REALIZED FROM SUCH LEASE AGREEMENT OR THE VALUE OF THE
RELATED CONTRIBUTED ENGINE AFTER GIVING EFFECT TO THE REIMBURSEMENT OF ANY
EXTRAORDINARY OUT-OF-POCKET EXPENSES PAYABLE PURSUANT TO SECTION 3.04 AND
INCURRED BY THE SERVICER IN CONNECTION THEREWITH.  WITH RESPECT TO THE
FOREGOING, THE FOLLOWING CONDITIONS AND LIMITATIONS SHALL APPLY WITH RESPECT TO
ANY WAIVERS, MODIFICATIONS, VARIATIONS OR POSTPONEMENTS GRANTED PURSUANT TO THIS
SUBPARAGRAPH (IV):

 

(A)                              THE SERVICER SHALL NOT FORGIVE ANY PAYMENT
UNDER A LEASE AGREEMENT UNLESS (1) (X) THE LEASE AGREEMENT IS IN DEFAULT, OR THE
SERVICER BELIEVES THAT SUCH DEFAULT IS IMMINENT, AND (Y) THE SERVICER BELIEVES,
IN ITS COMMERCIALLY REASONABLE JUDGMENT, THAT THE FORGIVENESS OF THE PAYMENTS IS
REASONABLY LIKELY TO MAXIMIZE THE NET AMOUNT ULTIMATELY COLLECTED ON SUCH LEASE
AGREEMENT AFTER GIVING EFFECT TO THE REIMBURSEMENT OF ANY EXTRAORDINARY
OUT-OF-POCKET EXPENSES PAYABLE PURSUANT TO SECTION 3.04 AND INCURRED BY THE
SERVICER IN CONNECTION THEREWITH OR (2) ONLY UNDER THE CIRCUMSTANCES REQUIRED BY
THE CONTRIBUTION AND SALE AGREEMENT, THE SERVICER EITHER (X) REPURCHASES SUCH
LEASE AGREEMENT BY DEPOSITING AN AMOUNT EQUAL TO THE WARRANTY PURCHASE AMOUNT OF
SUCH LEASE AGREEMENT IN THE TRUST ACCOUNT OR (Y) PROVIDES A SUBSTITUTE
QUALIFYING LEASE AGREEMENT FOR SUCH LEASE AGREEMENT PRIOR TO THE EFFECTIVE DATE
OF ANY SUCH FORGIVENESS; AND

 

(B)                                THE SERVICER SHALL NOT ENTER INTO ANY
AGREEMENT WHICH WOULD HAVE THE EFFECT OF RELEASING THE LESSEE FROM ITS
OBLIGATIONS PURSUANT TO A LEASE AGREEMENT OR OF RELEASING THE SECURITY INTEREST
IN THE RELATED CONTRIBUTED ENGINES EXCEPT (A) TO THE EXTENT PROVIDED IN THE
LEASE AGREEMENT OR (B) IN CONNECTION WITH A PREPAYMENT CONTEMPLATED IN
SECTION 3.01 (B)(III) HEREOF;

 

(V)                                 ACCELERATION OF LEASE AGREEMENT AFTER LEASE
AGREEMENT DEFAULT.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, THE SERVICER MAY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER
EXERCISE ANY RIGHT UNDER A LEASE AGREEMENT TO ACCELERATE THE UNPAID PAYMENTS DUE
OR TO BECOME DUE UNDER A LEASE AGREEMENT; PROVIDED, HOWEVER, THAT THE SERVICER
SHALL NOT ACCELERATE ANY SCHEDULED PAYMENT UNLESS PERMITTED TO DO SO BY THE
TERMS OF THE RELATED LEASE AGREEMENT AND UNDER APPLICABLE LAW;

(vi)                              Reserved.

 

7

--------------------------------------------------------------------------------


 

(VII)                           REMARKETING.  IN THE EVENT THAT THE SERVICER AS
AN AGENT OF THE ISSUER RECLAIMS POSSESSION OF CONTRIBUTED ENGINES FROM A LESSEE
IN THE ENFORCEMENT OF OR UPON TERMINATION OF ANY LEASE AGREEMENT, THE SERVICER
SHALL SELL, RE-CONDITION AND/OR RE-LEASE EACH SUCH CONTRIBUTED ENGINE CONSISTENT
WITH THE STANDARD OF CARE SET FORTH IN SECTION 3.02.  THE FOREGOING IS SUBJECT
TO THE PROVISION THAT THE SERVICER SHALL NOT EXPEND FUNDS IN CONNECTION WITH ANY
REPAIR OR RE-CONDITIONING OR TOWARDS THE REPOSSESSION OF SUCH CONTRIBUTED
ENGINES UNLESS SUCH REPAIR AND/OR REPOSSESSION IS REASONABLY LIKELY TO INCREASE
THE AMOUNT REALIZED FROM SUCH CONTRIBUTED ENGINES BY AN AMOUNT GREATER THAN THE
AMOUNT OF SUCH EXPENSES.  ON AN ENGINE BY ENGINE BASIS, THE SERVICER SHALL BE
ENTITLED TO WITHDRAW AND APPLY FUNDS FROM THE ENGINE RESERVE ACCOUNT FOR THE
PURPOSE OF ANY PERMITTED REPAIR OR RECONDITIONING OF SUCH ENGINE HEREUNDER
(PROVIDED THAT THE LEASE AGREEMENT RELATING TO SUCH ENGINE PERMITS THE LESSOR
THEREUNDER TO RETAIN MAINTENANCE RESERVES UNDER SUCH LEASE AGREEMENT UPON
TERMINATION OF SUCH LEASE AGREEMENT);

 

(VIII)                        COLLECTION OF PAYMENTS.  THE SERVICER SHALL DIRECT
ALL LESSEES TO REMIT PAYMENTS TO THE TRUST ACCOUNT; AND

 

(IX)                                BILLING OF LEASE AGREEMENT PAYMENTS.  THE
SERVICER HAS IMPLEMENTED A SYSTEM FOR MAILING PERIODIC INVOICES, WHICH MAY BE IN
ELECTRONIC FORM, FOR LEASE AGREEMENT PAYMENTS DIRECTLY TO THE LESSEES.

 

Notwithstanding any other provision of this Agreement to the contrary, the
Servicer shall at all times observe the servicing standard set forth in
Section 3.02 hereto.

 


(C)                                  CREDIT POLICIES.  THE SERVICER SHALL FOLLOW
SUCH CREDIT POLICIES WITH RESPECT TO THE LEASING OF THE CONTRIBUTED ENGINES NOT
SUBJECT TO A LEASE AGREEMENT AND THE EXCESS ASSETS IN ACCORDANCE WITH THE
STANDARD OF CARE SET FORTH IN SECTION 3.02 AND, SUBJECT TO SUCH CREDIT POLICIES,
THE SERVICER MAY IN ITS SOLE DISCRETION AS AGENT FOR THE ISSUER DETERMINE AND
APPROVE THE CREDITWORTHINESS OF ANY LESSEE (THOUGH THE SERVICER MAKES NO
REPRESENTATION OR WARRANTY TO THE ISSUER, THE INDENTURE TRUSTEE OR THE
NOTEHOLDERS AS TO THE SOLVENCY OR FINANCIAL STABILITY OF ANY LESSEE).

 


(D)                                 PROSECUTION OF CLAIMS.  THE SERVICER AS AN
AGENT OF THE ISSUER MAY INSTITUTE AND PROSECUTE CLAIMS AGAINST THE MANUFACTURERS
OF, SELLERS OF, OR PERSONS HAVING REPAIRED SUCH CONTRIBUTED ENGINES OR EXCESS
ASSETS AS THE SERVICER MAY CONSIDER ADVISABLE FOR BREACH OF WARRANTY OR
REPRESENTATION, ANY DEFECT IN CONDITION, DESIGN, OPERATION, FITNESS OR REPAIR,
OR ANY OTHER NONCONFORMITY WITH THE TERMS OF MANUFACTURE, SALE OR REPAIR, AS
APPLICABLE.


 


(E)                                  MAINTENANCE AND REPAIR.  THE SERVICER AS
AGENT FOR THE ISSUER SHALL MAINTAIN AND REPAIR (OR CAUSE TO BE MAINTAINED AND
REPAIRED) EACH CONTRIBUTED ENGINE AND EXCESS ASSET IN ACCORDANCE WITH THE
STANDARD OF CARE SET FORTH IN SECTION 3.02 AND, IN THE CASE OF CONTRIBUTED
ENGINES SUBJECT TO A LEASE AGREEMENT, IN ACCORDANCE WITH THE TERMS OF THE
RELATED LEASE AGREEMENT.  ON AN ENGINE BY ENGINE BASIS, THE SERVICER SHALL BE
ENTITLED TO WITHDRAW AND APPLY FUNDS FROM THE ENGINE RESERVE ACCOUNT FOR THE
PURPOSE OF ANY PERMITTED REPAIR OR RECONDITIONING OF SUCH ENGINE HEREUNDER.

 

8

--------------------------------------------------------------------------------


 


(F)                                    CAPITAL IMPROVEMENTS.  THE SERVICER AS
AGENT FOR THE ISSUER SHALL MAKE (OR CAUSE TO BE MADE) ANY CAPITAL IMPROVEMENTS
TO ANY CONTRIBUTED ENGINE AND EXCESS ASSET THAT ARE NECESSARY TO CONFORM WITH
APPLICABLE GOVERNMENTAL, MANUFACTURER OR INDUSTRY STANDARDS AND MAY MAKE (OR
CAUSE TO BE MADE) ANY CAPITAL IMPROVEMENTS TO ANY CONTRIBUTED ENGINE AND  EXCESS
ASSET THAT ARE OTHERWISE DESIRABLE IN THE SERVICER’S REASONABLE OPINION.


 


(G)                                 LOST OR DESTROYED ENGINES.  IF ANY
CONTRIBUTED ENGINE OR EXCESS ASSET SUFFERS A CASUALTY LOSS (AS DEFINED IN THE
INDENTURE), THE SERVICER, AS AGENT FOR THE ISSUER, SHALL REMIT TO THE TRUST
ACCOUNT THE CASUALTY PROCEEDS, IF ANY, THEREFROM.


 


(H)                                 MAINTENANCE OF INSURANCE.  THE SERVICER, AS
AGENT FOR THE ISSUER, SHALL MAINTAIN OR CAUSE TO BE MAINTAINED CONTINGENT
LIABILITY INSURANCE IN AN AMOUNT REPRESENTING COVERAGE OF AT LEAST $500,000,000
AND OTHERWISE WITH COVERAGE AND WITH TERMS AND CONDITIONS CONSISTENT WITH
INDUSTRY PRACTICES.


 


(I)                                     THE ISSUER HEREBY APPOINTS WILLIS LEASE
FINANCE CORPORATION AS THE SERVICER UNDER THIS AGREEMENT.  THE TERM OF SUCH
APPOINTMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND SHALL TERMINATE ON THE DATE
ON WHICH THE SERVICER OR THE ISSUER RECEIVES A NOTICE OF TERMINATION PURSUANT TO
SECTION 7.02 HEREOF.


 


SECTION 3.02  STANDARD OF CARE.


 

In entering into, managing, administering, servicing, enforcing and making
collections on the Lease Agreements, the Contributed Engines, the Excess Assets
and the other items of Collateral as agent for the Issuer pursuant to this
Agreement, the Servicer will employ such servicing procedures as are prudent and
customary in the industry for lease agreements or aircraft engines of a type
similar to the Contributed Engines and Excess Assets and in any event employ not
less than that degree of skill and care that the Servicer exercises with respect
to any similar aircraft engines or lease agreements owned by it.  The Servicer
shall maintain all state and federal licenses and franchises necessary for it to
perform its servicing responsibilities hereunder, shall not materially impair
the rights of the Issuer, the Indenture Trustee or the Noteholders in any Lease
Agreement, the related Contributed Engines or payments therefrom, or any Excess
Asset, except as expressly permitted herein, and shall comply in all material
respects with all applicable federal and state laws and regulations.

 


SECTION 3.03  MAINTENANCE OF RIGHTS IN COLLATERAL.


 

The Servicer shall record documents with the FAA and shall file the UCC
financing statements and other documents or instruments set forth in
Section 2.03 of the Contribution and Sale Agreement within the time frames set
forth therein and thereafter will file such additional UCC financing statements
and continuation statements and assignments and other documents or instruments
so that the security interest in favor of the Indenture Trustee in the
Collateral will be perfected by such filings with the appropriate UCC filing
offices and other Governmental Authorities.

 

9

--------------------------------------------------------------------------------


 


SECTION 3.04  COSTS OF SERVICING; SERVICING FEE.


 

Except with respect to funds withdrawn and applied by the Servicer pursuant to
Sections 6.03 and 6.04 hereof, all costs of administering and servicing the
Collateral in the manner required by this Agreement shall be borne by the
Servicer.  As compensation to the Servicer for its servicing of the Collateral,
the Servicer will be entitled to receive the Servicing Fee as set forth in the
related Supplements from amounts on deposit in the Trust Account.  Such
Servicing Fee shall be paid at the times and in the priority set forth in the
Supplements.  The Servicer shall also be entitled to receive reimbursement of
extraordinary out-of-pocket expenses incurred by the Servicer in connection with
its activities hereunder which have been authorized by the Administrative Agent.

 


SECTION 3.05  SERVICER REPORT.


 

On or prior to each Determination Date, provided however, no later than 1:00
P.M. (New York City time), the Servicer shall deliver a written Servicer Report,
substantially in the form of Exhibit A hereto, to the Indenture Trustee and the
Rating Agency, if any.

 


SECTION 3.06  RESERVED.


 


SECTION 3.07  OTHER INFORMATION.


 

The Servicer shall, at the Indenture Trustee’s reasonable written request,
furnish to the Indenture Trustee from time-to-time such information and make
such calculations as may be relevant to the performance of the Indenture
Trustee’s duties as set forth in the Indenture.

 


SECTION 3.08  ISSUER TO COOPERATE.


 


(A)                                  UPON THE ISSUER’S WRITTEN CONSENT TO ANY
ENFORCEMENT OF ANY REMEDIES OR RIGHTS PROVIDED BY THE LEASE AGREEMENTS ON ITS
BEHALF BY THE SERVICER, THE ISSUER SHALL THEREAFTER UPON WRITTEN REQUEST OF THE
SERVICER EXECUTE AND DELIVER TO THE SERVICER ANY COURT PLEADINGS, REQUESTS FOR
TRUSTEE’S SALE OR OTHER DOCUMENTS NECESSARY WITH RESPECT TO ANY SUCH
ENFORCEMENT.  TOGETHER WITH SUCH DOCUMENTS OR PLEADINGS, THE SERVICER SHALL
DELIVER TO THE ISSUER A CERTIFICATE OF A SERVICING OFFICER REQUESTING THAT SUCH
PLEADINGS OR DOCUMENTS BE EXECUTED BY THE ISSUER AND CERTIFYING AS TO THE REASON
SUCH DOCUMENTS OR PLEADINGS ARE REQUIRED.


 


(B)                                 THE ISSUER SHALL FURNISH THE SERVICER WITH
ANY POWERS OF ATTORNEY AND OTHER DOCUMENTS NECESSARY OR APPROPRIATE TO ENABLE
THE SERVICER TO CARRY OUT ITS DUTIES AND TO EXERCISE ITS AUTHORITY HEREUNDER.


 


(C)                                  IF IN ANY ACTION OR LEGAL PROCEEDING IT IS
HELD THAT THE SERVICER MAY NOT ENFORCE A LEASE AGREEMENT ON THE GROUND THAT THE
SERVICER IS NOT A REAL PARTY IN INTEREST OR A HOLDER ENTITLED TO ENFORCE THE
LEASE AGREEMENT, THEN THE INDENTURE TRUSTEE AND THE ISSUER SHALL, AT THE
SERVICER’S REQUEST AND EXPENSE, TAKE SUCH STEPS AS THE SERVICER DEEMS REASONABLY
NECESSARY AND SHALL HAVE BEEN SET FORTH IN WRITING TO THE INDENTURE TRUSTEE OR
THE ISSUER, AS APPROPRIATE, TO ENFORCE THE LEASE AGREEMENT, INCLUDING BRINGING
SUIT IN THE NAME OF THE ISSUER, THE INDENTURE TRUSTEE, OR ON BEHALF OF THE
NOTEHOLDERS, AS APPROPRIATE.

 

10

--------------------------------------------------------------------------------


 


SECTION 3.09  GROSS REVENUES.


 

As of any date of determination, at least 66.67% of the Servicer’s gross
revenues shall be derived from the ownership, leasing or trading of, and
management for third parties of, aircraft engines, other power producing
engines, air frames and related equipment.

 


SECTION 3.10  REMARKETING OF ENGINES; DESIGNATION OF RE-LEASING.


 


(A)                                  THE SERVICER AS AGENT FOR THE ISSUER SHALL
USE REASONABLE EFFORTS TO SELL OR RE-LEASE ANY CONTRIBUTED ENGINE UPON THE
EXPIRATION OR EARLY TERMINATION OF A LEASE AGREEMENT RELATING TO A CONTRIBUTED
ENGINE (UNLESS THE LESSEE SHALL HAVE EXERCISED THE PURCHASE OPTION UNDER SUCH
LEASE AGREEMENT AND MADE PAYMENT THEREFOR) ON THE BEST TERMS THEN AVAILABLE. 
ANY SUCH SALE OR RE-LEASE OF CONTRIBUTED ENGINES SHALL BE CONDUCTED IN
ACCORDANCE WITH THE STANDARDS SET FORTH IN SECTION 3.02.  IN THE EVENT THAT THE
SERVICER RECEIVES MORE THAN ONE OFFER FOR THE SALE OR RE-LEASE OF A CONTRIBUTED
ENGINE, THE SERVICER WILL BE REQUIRED TO SELECT THE SALE OR RE-LEASE PROPOSAL
WHICH, IN ITS REASONABLE JUDGMENT, IS MOST LIKELY TO MAXIMIZE THE TOTAL FUTURE
PROCEEDS.


 


(B)                                 ANY RE-LEASE OF A CONTRIBUTED ENGINE SHALL
BE DESIGNATED BY THE SERVICER AS SUCH.  UPON SUCH DESIGNATION, THE SERVICER
SHALL AMEND THE LIST OF LEASE AGREEMENTS AND, IF NECESSARY, ALL APPLICABLE UCC
FINANCING STATEMENTS AND OTHER FILINGS, AS APPROPRIATE AND SHALL RECORD THE
LEASE AGREEMENT RELATED TO SUCH ENGINE WITH THE FAA AND ANY OTHER APPLICABLE
GOVERNMENTAL AUTHORITIES.


 


SECTION 3.11  ASSIGNMENT OF LEASE AGREEMENTS.


 

Except as set forth in a Lease Agreement, the Servicer shall not, without the
prior written consent of the Issuer and the consent of a Global Requisite
Majority of Noteholders, enter into any agreement which permits a Lessee to
assign its obligations under such Lease Agreement.

 


SECTION 3.12  INTEREST RATE HEDGE AGREEMENTS.


 

The Servicer on behalf of the Issuer may enter into Interest Rate Hedge
Agreements on such terms as the Issuer may approve.  The Servicer will not enter
into any Interest Rate Hedge Agreement under which the Issuer assumes liability
without the consent of a Global Requisite Majority, other than any Interest Rate
Hedge Agreement in effect on the Transfer Date, which consent shall not be
unreasonably withheld.

 


SECTION 3.13  EVIDENCE OF INSURANCE.


 

The Servicer will provide confirmation of the renewal of the insurance required
by Section 3.01(a)(i) and (v) and Section 3.01(h) hereof annually and will
forward copies of all certificates evidencing cancellation, nonrenewal,
expiration, replacement or renewal to the Indenture Trustee, promptly after
receipt.

 


SECTION 3.14  SERVICER ADVANCES.


 

All extraordinary out-of-pocket payments payable pursuant to Section 3.04 and
made by the Servicer hereunder which have been authorized by the Administrative
Agent shall constitute

 

11

--------------------------------------------------------------------------------


 

a “Servicer Advance” and be reimbursable to the Servicer from funds on deposit
in the Trust Account prior to any distributions pursuant to the Supplements.

 


SECTION 3.15  LESSEE ACKNOWLEDGEMENTS.


 

On or before each Transfer Date, the Servicer as agent for the Issuer shall send
to each Lessee under each Lease Agreement that will be the subject of a Loan a
written certificate in substantially the form as may be required in the relevant
Lease Supplement or such other form as may be agreed by the Administration
Agent.

 


ARTICLE IV


 


INDEMNIFICATION


 


SECTION 4.01  INDEMNIFICATION.


 

The Servicer agrees to indemnify and hold harmless the Issuer, the
Administrative Agent, the Indenture Trustee, the Noteholders and their
respective directors, officers, employees and agents (each, an “Indemnified
Party”) against any and all liabilities, claims, losses, damages, penalties,
costs and expenses (including costs of defense and legal fees and expenses)
which may be incurred or suffered by such Indemnified Party (except to the
extent caused by gross negligence or willful misconduct on the part of the
Indemnified Party) in connection with any action provided for in this Agreement,
including those provided in Sections 3.08 and 5.06 hereof, and otherwise arising
out of, or based upon, a breach by the Servicer of its obligations under this
Agreement or any other Related Document or any information certified in any
schedule, Servicer Report or other document delivered by the Servicer being
untrue in any material respect as of the date of such certification; provided
that the foregoing indemnity shall in no way be deemed to impose on the Servicer
any obligation to make any payment with respect to principal or interest on the
Notes or to reimburse the Issuer for any payments on account of the Notes.  The
obligations of the Servicer under this Section shall survive the termination of
this Agreement, the resignation or removal of the Indenture Trustee (to the
degree that such claim arose prior to the date of such resignation or removal),
and the termination of the Servicer pursuant to the terms hereof.

 


ARTICLE V


 


COVENANTS OF THE SERVICER


 


SECTION 5.01  EXISTENCE OF THE SERVICER.


 

On and after the Effective Date, and subject to the next succeeding paragraph,
the Servicer will keep in full force and effect its existence, rights and
franchise as a corporation under the laws of its jurisdiction of incorporation
and will preserve its qualification to do business as a foreign corporation in
each jurisdiction to the extent necessary to protect the validity and
enforceability of the Collateral or to permit performance of the Servicer’s
obligations under this Agreement where the absence of such qualification would
materially and adversely affect the properties, business or condition of the
Servicer and its subsidiaries or the ability of the Servicer to perform its
obligations under this Agreement.

 

12

--------------------------------------------------------------------------------


 

On and after the Effective Date, the Servicer shall not merge or consolidate
with another Person unless (i) the surviving entity, if not the Servicer, shall
execute and deliver to the Issuer and the Indenture Trustee, in form and
substance satisfactory to each of them, (x) an instrument expressly assuming all
of the obligations of the Servicer hereunder, and (y) an opinion of counsel to
the effect that such entity has effectively assumed the obligations of the
Servicer hereunder, that all conditions precedent provided for in this Agreement
relating to such transaction have been complied with, that in the opinion of
such counsel, all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary fully to
preserve and protect the interest of the Issuer and the Indenture Trustee in the
Collateral, and reciting the details of such filings, or stating that no such
action shall be necessary to preserve and protect such interest, (ii) the
Guarantor shall acknowledge to the Indenture Trustee in writing that the
Guaranty remains in full force and effect, (iii) immediately after giving effect
to such transaction, no Servicer Event of Default, and no event which, after
notice or lapse of time, or both, would become a Servicer Event of Default shall
have occurred and be continuing, (iv) the surviving entity shall have a minimum
net worth of not less than the amount which the Servicer was required to
maintain immediately prior to such transfer pursuant to Section 7.01(ix),
(v) the Servicer shall deliver to the Indenture Trustee a letter from the Rating
Agency, if any, to the effect that such consolidation, merger or succession will
not result in a downgrading of the rating of any Notes, if such a rating existed
immediately prior to such consolidation, merger or succession and (vi) at least
66.67% of the surviving entity’s gross revenues must be derived from the
ownership, leasing and trading of, and management for third parties of, aircraft
engines, other power producing engines, airframes and related equipment.

 


SECTION 5.02  LIMITATION ON LIABILITY OF THE SERVICER AND OTHERS.


 


(A)                                  NEITHER THE SERVICER NOR ANY OF THE
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS OF THE SERVICER SHALL INCUR ANY
LIABILITY TO THE ISSUER, THE INDENTURE TRUSTEE OR THE NOTEHOLDERS, FOR ANY
REASONABLE ACTION TAKEN OR NOT TAKEN IN GOOD FAITH PURSUANT TO THE TERMS OF THIS
AGREEMENT WITH RESPECT TO ANY PORTION OF THE COLLATERAL; PROVIDED, HOWEVER, THAT
THIS PROVISION SHALL NOT PROTECT THE SERVICER OR ANY SUCH PERSON AGAINST ANY
BREACH OF REPRESENTATIONS OR WARRANTIES MADE BY IT HEREIN OR IN ANY CERTIFICATE
DELIVERED IN CONJUNCTION WITH THE PURCHASE OF THE NOTES OR FOR ANY LIABILITY
THAT WOULD OTHERWISE BE IMPOSED BY REASON OF WILLFUL MISFEASANCE OR GROSS
NEGLIGENCE IN THE PERFORMANCE OF ITS DUTIES HEREUNDER OR BY REASON OF RECKLESS
DISREGARD OF OBLIGATIONS AND DUTIES HEREUNDER.


 


(B)                                 EXCEPT AS PROVIDED IN THIS AGREEMENT, THE
SERVICER SHALL NOT BE UNDER ANY OBLIGATION TO APPEAR IN, PROSECUTE, OR DEFEND
ANY LEGAL ACTION THAT SHALL NOT BE INCIDENTAL TO ITS DUTIES TO SERVICE THE
COLLATERAL IN ACCORDANCE WITH THIS AGREEMENT, AND THAT IN ITS OPINION MAY
INVOLVE IT IN ANY EXTRAORDINARY EXPENSE OR LIABILITY; PROVIDED, HOWEVER, THAT
THE SERVICER MAY UNDERTAKE, AT ITS EXPENSE, ANY REASONABLE ACTION THAT IT MAY
DEEM NECESSARY OR DESIRABLE IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AGREEMENT AND THE INTERESTS OF THE NOTEHOLDERS
UNDER THIS AGREEMENT.


 


(C)                                  SUBJECT TO SECTION 5.02(A), THE SERVICER
AND ANY DIRECTOR OR OFFICER OR EMPLOYEE OR AGENT OF THE SERVICER MAY RELY IN
GOOD FAITH ON THE ADVICE OF COUNSEL, OUTSIDE ACCOUNTING FIRM OR OTHER AGENT
SELECTED BY IT WITH DUE CARE OR ON ANY DOCUMENT OF ANY KIND, PRIMA FACIE
PROPERLY EXECUTED AND SUBMITTED BY ANY PERSON RESPECTING ANY MATTERS ARISING
HEREUNDER.

 

13

--------------------------------------------------------------------------------


 


SECTION 5.03  SERVICER NOT TO RESIGN OR BE REMOVED.


 

On and after the Effective Date, the Servicer shall not resign from the
servicing obligations and duties hereby imposed on it except in connection with
an assignment permitted by Section 8.02 or upon determination that such
obligations or duties hereunder are no longer permissible under applicable law. 
Any such determination permitting the resignation of the Servicer shall be
evidenced by an Opinion of Counsel, in form and substance satisfactory to the
Control Party, to such effect delivered to the Indenture Trustee.

 

Except as provided in Sections 7.02 and 8.02, the Servicer shall not be removed
or be replaced as Servicer with respect to the Collateral or any portion
thereof.

 

No resignation or removal of the Servicer shall in any event become effective
until the successor Servicer shall have assumed the Servicer’s servicing
responsibilities and obligations in accordance with Section 7.03.

 


SECTION 5.04  FINANCIAL AND BUSINESS INFORMATION.


 

The Servicer shall deliver to the Issuer, the Indenture Trustee and each
Noteholder:

 


(A)                                  PROMPTLY UPON THEIR BECOMING AVAILABLE, BUT
IN NO EVENT LATER THAN 120 DAYS, IN THE CASE OF THE FORMS 10-K, AND 60 DAYS, IN
THE CASE OF THE FORMS 10-Q AFTER THE END OF THE PERIOD COVERED BY SUCH FORM, ONE
COPY OF EACH ANNUAL REPORT TO SHAREHOLDERS, REPORTS ON FORMS 8-K, 10-K, AND
10-Q, PROXY STATEMENT, REGISTRATION STATEMENT, PROSPECTUS AND NOTICES FILED WITH
OR DELIVERED TO ANY SECURITIES EXCHANGE, THE SECURITIES AND EXCHANGE COMMISSION
OR ANY SUCCESSOR AGENCIES, IN EACH CASE RELATING TO THE SERVICER OR THE NOTES;


 


(B)                                 IMMEDIATELY UPON ANY OFFICER OF THE SERVICER
BECOMING AWARE OF THE EXISTENCE OF ANY CONDITION OR EVENT WHICH CONSTITUTES (OR
WITH THE PASSAGE OF TIME AND/OR THE GIVING OF NOTICE WOULD CONSTITUTE) A
SERVICER EVENT OF DEFAULT, A WRITTEN NOTICE DESCRIBING ITS NATURE AND PERIOD OF
EXISTENCE AND WHAT ACTION THE SERVICER IS TAKING OR PROPOSES TO TAKE WITH
RESPECT THERETO;


 


(C)                                  WRITTEN NOTICE OF THE FOLLOWING, PROMPTLY
UPON THE SERVICER’S BECOMING AWARE OF SUCH EVENTS OR CONDITIONS:


 

(I)                                     ANY PROPOSED OR PENDING INVESTIGATION OF
IT BY ANY GOVERNMENTAL AUTHORITY OR AGENCY, OR

 

(II)                                  ANY COURT OR ADMINISTRATIVE PROCEEDING
WHICH INDIVIDUALLY OR IN THE AGGREGATE INVOLVES A LIKELIHOOD OF MATERIAL AND
ADVERSE EFFECT UPON THE PROPERTIES, BUSINESS, PROFITS OR CONDITION (FINANCIAL OR
OTHERWISE) OF THE SERVICER, A WRITTEN NOTICE SPECIFYING THE NATURE OF SUCH
INVESTIGATION OR PROCEEDING AND WHAT ACTION THE SERVICER IS TAKING OR PROPOSES
TO TAKE WITH RESPECT THERETO AND EVALUATING ITS MERITS;

 


(D)                                 IMMEDIATELY UPON BECOMING AWARE OF THE
EXISTENCE OF ANY CONDITION THAT WOULD CONSTITUTE A SERVICER EVENT OF DEFAULT
WITH RESPECT TO ANY ITEM OF THE COLLATERAL, A WRITTEN NOTICE DESCRIBING ITS
NATURE AND PERIOD OF EXISTENCE AND WHAT ACTION THE SERVICER IS TAKING OR
PROPOSES TO TAKE WITH RESPECT THERETO; AND

 

14

--------------------------------------------------------------------------------


 


(E)                                  UPON WRITTEN REQUEST, THE SERVICER SHALL
FURNISH TO THE ISSUER, THE INDENTURE TRUSTEE AND THE ADMINISTRATIVE AGENT,
WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF SUCH REQUEST: A LIST OF ALL
CONTRIBUTED ENGINES AND RELATED LEASE AGREEMENTS HELD AS PART OF THE COLLATERAL
AS OF THE END OF THE MOST RECENT COLLECTION PERIOD AND WITH REASONABLE
PROMPTNESS, ANY OTHER DATA AND INFORMATION WHICH MAY BE REASONABLY REQUESTED
FROM TIME-TO-TIME.


 


SECTION 5.05  OFFICER’S CERTIFICATES.


 

With each set of documents delivered pursuant to Section 5.04(a) the Servicer
will deliver an Officer’s Certificate substantially in the form of Exhibit B
hereto stating (i) that the officer signing such Officer’s Certificate has
reviewed the relevant terms of this Agreement and has made, or caused to be made
under such officer’s supervision, a review of the activities of the Servicer
during the period covered by the statements then being furnished, (ii) that the
review has not disclosed the existence of any Servicer Event of Default or, if a
Servicer Event of Default exists, describing its nature and what action the
Servicer has taken and is taking with respect thereto, and (iii) that on the
basis of such review the officer signing such certificate is of the opinion that
during such period the Servicer has serviced the Collateral in compliance with
the procedures hereof except as described in such certificate.

 


SECTION 5.06  INSPECTION.


 

The Servicer shall make available to the Issuer, the Indenture Trustee, the
Noteholders or their respective duly authorized representatives, attorneys or
auditors the accounts, records and computer systems maintained by the Servicer
with respect to the Collateral at such times during normal operating hours as
the Indenture Trustee shall reasonably request which do not unreasonably
interfere with the Servicer’s normal operations or customer or employee
relations.  Nothing in this Section 5.06 shall affect the obligation of the
Servicer to observe any applicable law or contract prohibiting disclosure of
information, and the failure of the Servicer to provide access to information as
a result of such obligation shall not constitute a breach of this Section 5.06. 
All reasonable out-of-pocket expenses incurred during the exercise of any rights
by any Person under this Section 5.06 during the continuance of a Servicer Event
of Default (or any condition or event which with the giving of notice or the
lapse of time or both would become a Servicer Event of Default) shall be paid by
the Servicer.

 


SECTION 5.07  SERVICER RECORDS.


 

The Servicer has indicated in its records that it is servicing and administering
the Collateral in its capacity as Servicer hereunder and that the services
provided hereunder have been undertaken at the request and for the benefit of
the Issuer and subject to the provisions of the Indenture.

 


SECTION 5.08  NO BANKRUPTCY PETITION AGAINST THE ISSUER.


 

The Servicer covenants and agrees it will not, prior to the date that is one
year and one day after the payment in full of the Notes and all other amounts
owing pursuant to the Indenture, institute against, or join any other Person in
instituting against, the Issuer, any bankruptcy, reorganization, receivership,
arrangement, insolvency or liquidation proceedings or other similar

 

15

--------------------------------------------------------------------------------


 

proceedings under any federal or state bankruptcy or similar law.  This
Section 5.08 shall survive the termination of this Agreement.

 


SECTION 5.09  COMPLIANCE WITH LEASE AGREEMENTS.


 

The Servicer will comply with, and shall cause each of its Affiliates to comply
with, all of their respective covenants and agreements contained in each of the
Lease Agreements to which it is a party or by which it is bound.

 


SECTION 5.10  ANNUAL INDEPENDENT PUBLIC ACCOUNTANTS’ SERVICING REPORT.


 

On or before April 30 of each year, beginning April 30, 2003, the Servicer at
its expense shall cause a firm of independent public accountants to furnish a
statement to the Indenture Trustee to the effect that such firm has examined
certain documents and records relating to the servicing of the Collateral and
the reporting requirements with respect thereto with respect to the prior
calendar year and that, on the basis of such examination, the allocation of
payments has been made in compliance with this Agreement, except for (i) such
exceptions as such firm shall believe to be immaterial and (ii) such other
exceptions as shall be set forth in such statement.

 


SECTION 5.11  LIENS.


 

The Servicer agrees not to create, incur, assume or grant, or suffer to exist,
directly or indirectly, any lien, security interest, pledge or hypothecation of
any kind on or concerning the Collateral, including the Lease Agreements,
Contributed Engines and Excess Assets, title thereto or any interest therein or
in this Agreement to any Person other than the Indenture Trustee, except for
Permitted Encumbrances.  The Servicer will promptly take or cause to be taken
such actions as may be necessary to discharge any such lien in accordance with
the standards set forth in Section 3.02.

 


SECTION 5.12  NON-CONSOLIDATION WITH ISSUER.


 

The Servicer represents, warrants and covenants to take the following actions to
maintain its existence separate and apart from any other Person:

 


(A)                                  MAINTAIN BOOKS OF ACCOUNT IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND MAINTAIN ITS ACCOUNTS, BOOKS
AND RECORDS SEPARATE FROM ANY OTHER PERSON OR ENTITY; PROVIDED, THAT THE
ISSUER’S ASSETS AND LIABILITIES MAY BE INCLUDED IN A CONSOLIDATED FINANCIAL
STATEMENT ISSUED BY AN AFFILIATE OF THE ISSUER; PROVIDED, HOWEVER, THAT ANY SUCH
CONSOLIDATED FINANCIAL STATEMENT WILL MAKE CLEAR THAT THE ISSUER’S ASSETS ARE
NOT AVAILABLE TO SATISFY THE OBLIGATIONS OF SUCH AFFILIATE;


 


(B)                                 NOT COMMINGLE ITS FUNDS OR ASSETS WITH THOSE
OF ANY OTHER ENTITY;


 


(C)                                  HOLD ITS ASSETS IN ITS OWN NAME;


 


(D)                                 CONDUCT ITS BUSINESS SOLELY IN ITS OWN NAME;


 


(E)                                  PAY ITS OWN LIABILITIES OUT OF ITS OWN
FUNDS AND ASSETS;

 

16

--------------------------------------------------------------------------------


 


(F)                                    OBSERVE ALL CORPORATE FORMALITIES;


 


(G)                                 MAINTAIN AN ARM’S-LENGTH RELATIONSHIP WITH
ITS AFFILIATES;


 


(H)                                 NOT ASSUME OR GUARANTEE OR BECOME OBLIGATED
FOR THE DEBTS OF THE ISSUER OR ANY OWNER TRUST OR HOLD OUT ITS CREDIT AS BEING
AVAILABLE TO SATISFY THE OBLIGATIONS OF THE ISSUER OR ANY OWNER TRUST EXCEPT
WITH RESPECT TO (I) OBLIGATIONS IN CONNECTION WITH THE GUARANTY IN CONNECTION
WITH ITS CAPACITY AS THE SELLER AND (II) OBLIGATIONS IN CONNECTION WITH LESSEES
ARISING BY OPERATION OF LAW UNDER ELIGIBLE LEASES WITH RESPECT TO WHICH THE
CONSENT OF SUCH LESSEES HAS NOT BEEN OBTAINED PRIOR TO THE TRANSFER OF SUCH
ELIGIBLE LEASES TO THE ISSUER IN CONNECTION WITH ITS CAPACITY AS THE SELLER;


 


(I)                                     ALLOCATE FAIRLY AND REASONABLY OVERHEAD
OR OTHER EXPENSES THAT ARE PROPERLY SHARED WITH THE ISSUER, INCLUDING WITHOUT
LIMITATION, SHARED OFFICE SPACE, AND USE SEPARATE STATIONERY, INVOICES AND
CHECKS FROM THE ISSUER;


 


(J)                                     IDENTIFY AND HOLD ITSELF OUT AS SEPARATE
AND DISTINCT FROM THE ISSUER AND WILL NOT HOLD THE ISSUER OUT AS A DIVISION OR
PART OF ITSELF;


 


(K)                                  CORRECT ANY KNOWN MISUNDERSTANDING
REGARDING THE ISSUER’S SEPARATE IDENTITY FROM IT;


 


(L)                                     NOT ENTER INTO, OR BE A PARTY TO, ANY
TRANSACTION WITH THE ISSUER OR ITS AFFILIATES, EXCEPT IN THE ORDINARY COURSE OF
ITS BUSINESS AND ON TERMS WHICH, ARE INTRINSICALLY FAIR AND ARE NO LESS
FAVORABLE TO IT THAN WOULD BE OBTAINED IN A COMPARABLE ARMS-LENGTH TRANSACTION
WITH AN UNRELATED THIRD PARTY; AND


 


(M)                               NOT PAY THE SALARIES OF THE ISSUER’S
EMPLOYEES, IF ANY.


 


ARTICLE VI


 


PAYMENTS RELATING TO THE COLLATERAL


 


SECTION 6.01  DIRECTION TO LESSEES.


 

On or prior to each Transfer Date, the Servicer, as agent for the Issuer, shall
mail a notice to each Lessee under the Lease Agreements contributed to the
Issuer pursuant to the Contribution and Sale Agreement on such Transfer Date
informing such Lessee that all payments with respect to such Lease Agreements
made on or after such Transfer Date, including, without limitation, all
Scheduled Payments, Maintenance Reserve Payments and Security Deposits should be
submitted directly to the Trust Account; provided, however, that such notice
shall provide that any indemnification payments and liability insurance payments
shall not be deposited in the Trust Account but shall be paid directly to the
person entitled to such indemnification or insurance payment.

 

17

--------------------------------------------------------------------------------


 


SECTION 6.02  TRUST ACCOUNT.


 


(A)                                  PROMPTLY UPON RECEIPT THEREOF (BUT IN NO
EVENT LATER THAN TWO (2) BUSINESS DAYS AFTER RECEIPT), THE SERVICER, AS AGENT
FOR THE ISSUER, SHALL DEPOSIT INTO THE TRUST ACCOUNT THOSE AMOUNTS THAT HAVE
BEEN REMITTED TO THE SERVICER THAT THE SERVICER ASCERTAINS TO BE SCHEDULED
PAYMENTS, PREPAYMENTS AND OTHER PAYMENTS, INCLUDING BUT NOT LIMITED TO, ENGINE
REVENUES, SALES PROCEEDS OR CASUALTY PROCEEDS IN RESPECT OF ANY OF THE ELIGIBLE
ENGINES; PROVIDED, HOWEVER, THAT INDEMNIFICATION PAYMENTS AND LIABILITY
INSURANCE PAYMENTS RECEIVED BY THE SERVICER SHALL NOT BE DEPOSITED IN THE TRUST
ACCOUNT BUT SHALL BE PAID DIRECTLY TO THE PERSON ENTITLED TO SUCH
INDEMNIFICATION OR INSURANCE PAYMENT; PROVIDED, FURTHER, THAT THE SERVICER SHALL
NOT BE OBLIGATED TO REMIT ALL, OR ANY PORTION OF, THE FOREGOING AMOUNT FROM
WHICH THE SERVICER SHALL BE ENTITLED HEREUNDER TO REIMBURSE ITSELF FOR SERVICER
ADVANCES.


 


(B)                                 PROMPTLY UPON RECEIPT THEREOF (BUT IN NO
EVENT LATER THAN TWO (2) BUSINESS DAYS AFTER RECEIPT), THE SERVICER SHALL
DEPOSIT INTO THE TRUST ACCOUNT THE AGGREGATE WARRANTY PURCHASE AMOUNT DUE AND
PAYABLE BY THE SELLER PURSUANT TO THE CONTRIBUTION AND SALE AGREEMENT.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, THE SERVICER
SHALL NOT BE OBLIGATED TO DEPOSIT THE AMOUNTS SET FORTH IN SECTIONS 6.02(A) OR
(B) IN RESPECT OF LEASE AGREEMENTS AND THE RELATED CONTRIBUTED ENGINES FOR WHICH
THE WARRANTY PURCHASE AMOUNT OR PREPAYMENT HAS BEEN DEPOSITED PREVIOUSLY AND MAY
DEDUCT FROM AMOUNTS OTHERWISE PAYABLE BY IT TO THE TRUST ACCOUNT, OR REQUEST IN
WRITING THE INDENTURE TRUSTEE TO DEDUCT FROM THE TRUST ACCOUNT AND PAY TO THE
SERVICER, AN AMOUNT EQUAL TO AMOUNTS PREVIOUSLY DEPOSITED BY THE SERVICER OR A
SUBSERVICER INTO THE TRUST ACCOUNT BUT WHICH ARE LATER DETERMINED BY THE
SERVICER TO HAVE RESULTED FROM MISTAKEN DEPOSITS.


 


(D)                                 BY NOT LATER THAN EACH DETERMINATION DATE,
THE SERVICER, AS AGENT FOR THE ISSUER, SHALL INSTRUCT IN WRITING THE INDENTURE
TRUSTEE TO ALLOCATE ALL COLLECTIONS AND PREPAYMENTS FOR THE RELATED COLLECTION
PERIOD THEN ON DEPOSIT IN THE TRUST ACCOUNT TO EACH SERIES ACCOUNT (PROVIDED,
HOWEVER, THAT THE SERVICER SHALL INSTRUCT IN WRITING THE INDENTURE TRUSTEE TO
ALLOCATE ANY MAINTENANCE RESERVE PAYMENTS AND SECURITY DEPOSITS DIRECTLY TO EACH
ENGINE RESERVE ACCOUNT AND SECURITY ACCOUNT, RESPECTIVELY, FOR EACH SERIES) BY
SPECIFICALLY IDENTIFYING SUCH COLLECTIONS AND PREPAYMENTS (AND SUCH MAINTENANCE
RESERVE PAYMENTS AND SECURITY DEPOSITS) TO A PARTICULAR ELIGIBLE ENGINE AND THEN
INSTRUCTING IN WRITING THE INDENTURE TRUSTEE TO ALLOCATE ALL OF SUCH AMOUNTS TO
THE SERIES ACCOUNT, THE ENGINE RESERVE ACCOUNT AND THE SECURITY DEPOSIT ACCOUNT
FOR THE SERIES OF WHICH SUCH ELIGIBLE ENGINE IS PLEDGED.  IN ADDITION, THE
SERVICER SHALL INSTRUCT IN WRITING THE INDENTURE TRUSTEE TO ALLOCATE ANY
EARNINGS ON ELIGIBLE INVESTMENTS IN THE TRUST ACCOUNT TO THE SERIES ACCOUNT FOR
EACH SERIES THEN OUTSTANDING IN THE SAME PROPORTION AS THE RATIO OF THE
OUTSTANDING OBLIGATIONS OF SUCH SERIES TO THE AGGREGATE OUTSTANDING OBLIGATIONS.


 


(E)                                  THE SERVICER SHALL MAINTAIN ACCURATE
RECORDS OF THE SOURCE OF EACH PAYMENT RECEIVED BY IT OR DEPOSITED INTO THE TRUST
ACCOUNT IN ORDER TO ALLOCATE SUCH PAYMENT TO THE SERIES TO WHICH IT RELATES, IF
MORE THAN ONE SERIES IS OUTSTANDING.

 

18

--------------------------------------------------------------------------------


 


SECTION 6.03  ENGINE RESERVE ACCOUNT.


 

The Servicer shall maintain records that will identify amounts on deposit in the
Engine Reserve Account subaccount to a specific Eligible Engine.  The Servicer,
as agent for the Issuer, shall be entitled to withdraw and apply funds from the
Engine Reserve Account for the payment of maintenance expenses with respect to
the related Eligible Engine or otherwise in accordance with the terms of the
applicable Lease Agreement with respect to the related Eligible Engine;
provided, however, that so long as a Servicer Default is then in effect, the
Issuer shall not be entitled to instruct the Servicer to make such withdrawal
except upon presentation of supporting documentation reasonably determined by
the Administrative Agent to comply with the terms of the applicable Lease
Agreement (which shall evidence such determination by written instrument
delivered to the Indenture Trustee).

 


SECTION 6.04  SECURITY DEPOSIT ACCOUNT.


 

The Servicer shall maintain records that will identify amounts on deposit in the
Security Deposit Account subaccount to a specific Eligible Engine.  The
Servicer, as agent for the Issuer, shall be entitled to withdraw and apply funds
from the Security Deposit Account in accordance with the terms of the applicable
Lease Agreement with respect to the related Eligible Engine; provided, however,
that so long as a Servicer Default is then in effect, the Issuer shall not be
entitled to instruct the Servicer to make such withdrawal except upon
presentation of supporting documentation reasonably determined by the
Administrative Agent to comply with the terms of the applicable Lease Agreement
(which shall evidence such determination by written instrument delivered to the
Indenture Trustee).

 


SECTION 6.05  INVESTMENT OF MONIES HELD IN THE TRUST ACCOUNT, SERIES ACCOUNT,
ENGINE RESERVE ACCOUNT, RESTRICTED CASH ACCOUNT AND THE SECURITY DEPOSIT
ACCOUNT.


 

The Servicer shall direct the Indenture Trustee to invest the amounts on deposit
in the Trust Account, the Series Account, the Engine Reserve Account, the
Restricted Cash Account and the Security Deposit Account as provided in
Section 304 of the Indenture.  Investment Earnings on Eligible Investments in
the Series Account shall be available for distribution on each Payment Date in
accordance with the provisions of the related Supplement.  Investment Earnings
on Eligible Investments in the Restricted Cash Account, the Engine Reserve
Account and the Security Deposit Account shall be retained in such Account and
shall be distributed in accordance with the provisions of the Indenture and the
related Supplements.

 


ARTICLE VII


 


SERVICER EVENTS OF DEFAULT; TERMINATION


 


SECTION 7.01  SERVICER EVENTS OF DEFAULT.


 

The following events and conditions shall constitute “Servicer Events of
Default”:

 

(I)                                     FAILURE ON THE PART OF THE SERVICER TO
REMIT TO THE INDENTURE TRUSTEE ANY AMOUNT REQUIRED TO BE REMITTED UNDER THIS
AGREEMENT WITHIN THE TIME PERIOD REQUIRED UNDER THIS

 

19

--------------------------------------------------------------------------------


 

AGREEMENT; PROVIDED, HOWEVER THAT THE FAILURE OF THE INDENTURE TRUSTEE TO ACCEPT
ANY REMITTANCE FROM THE SERVICER SHALL NOT CONSTITUTE A SERVICER EVENT OF
DEFAULT;

 

(II)                                  FAILURE ON THE PART OF THE SERVICER TO
DELIVER TO THE APPROPRIATE PARTY ANY FINANCIAL STATEMENT OR MANAGEMENT REPORT
REQUIRED TO BE DELIVERED UNDER THIS AGREEMENT WITHIN FIFTEEN (15) BUSINESS DAYS
OF WHEN REQUIRED TO BE DELIVERED UNDER THIS AGREEMENT;

 

(III)                               (A) FAILURE ON THE PART OF THE SERVICER TO
DELIVER A SERVICER REPORT WITHIN FIVE (5) BUSINESS DAYS OF THE DATE REQUIRED
PURSUANT TO SECTION 3.05 HEREOF OR (B) THE SERVICER DELIVERS A SERVICER REPORT
WHICH IS MATERIALLY INCORRECT AND THE SERVICER FAILS TO CORRECT SUCH INACCURACY
FOR A PERIOD OF FIVE (5) BUSINESS DAYS AFTER THE EARLIER OF (X) THE SERVICER
BECOMING AWARE OF SUCH INACCURACY OR (Y) THE GIVING OF WRITTEN NOTICE OF SUCH
INACCURACY (I) TO THE SERVICER BY THE INDENTURE TRUSTEE OR (II) TO THE SERVICER
AND THE INDENTURE TRUSTEE BY A GLOBAL REQUISITE MAJORITY OF NOTEHOLDERS;

 

(IV)                              FAILURE ON THE PART OF THE SERVICER DULY TO
OBSERVE OR PERFORM IN ANY MATERIAL RESPECT ANY OTHER OF ITS RESPECTIVE COVENANTS
OR AGREEMENTS IN THIS AGREEMENT WHICH FAILURE CONTINUES UNREMEDIED FOR A PERIOD
OF THIRTY (30) DAYS AFTER THE EARLIER OF (X) ANY OFFICER OF THE SERVICER
BECOMING AWARE OF SUCH FAILURE OR (Y) THE GIVING OF WRITTEN NOTICE OF SUCH
FAILURE (I) TO THE SERVICER BY THE INDENTURE TRUSTEE OR (II) TO THE SERVICER AND
THE INDENTURE TRUSTEE BY A GLOBAL REQUISITE MAJORITY OF NOTEHOLDERS;

 

(V)                                 IF ANY REPRESENTATION OR WARRANTY OF THE
SERVICER MADE IN THIS AGREEMENT OR IN ANY CERTIFICATE OR OTHER WRITING DELIVERED
PURSUANT HERETO OR ANY OTHER RELATED DOCUMENTS IS INCORRECT IN ANY MATERIAL
RESPECT AS OF THE TIME WHEN THE SAME SHALL HAVE BEEN MADE;

 

(VI)                              THE ENTRY BY A COURT HAVING JURISDICTION IN
THE PREMISES OF (A) A DECREE OR ORDER FOR RELIEF IN RESPECT OF THE SERVICER IN
AN INVOLUNTARY CASE OR PROCEEDING UNDER ANY APPLICABLE FEDERAL OR STATE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, OR OTHER SIMILAR LAW OR (B) A DECREE OR
ORDER ADJUDGING THE SERVICER BANKRUPT OR INSOLVENT, OR APPROVING AS PROPERLY
FILED A PETITION SEEKING REORGANIZATION OF THE SERVICER, OR ARRANGEMENT OR
ADJUSTMENT OF THE SERVICER’S ASSETS, OF OR IN RESPECT OF THE SERVICER UNDER ANY
APPLICABLE FEDERAL OR STATE LAW, OR APPOINTING A CUSTODIAN, RECEIVER,
LIQUIDATOR, ASSIGNEE, TRUSTEE, SEQUESTRATOR, OR OTHER SIMILAR OFFICIAL OF THE
SERVICER OR OF ANY SUBSTANTIAL PART OF ITS PROPERTY, OR ORDERING THE WINDING-UP
OR LIQUIDATION OF THE AFFAIRS OF THE SERVICER, AND THE CONTINUANCE OF ANY SUCH
DECREE OR ORDER FOR RELIEF OR ANY SUCH OTHER DECREE OR ORDER UNSTAYED AND IN
EFFECT FOR A PERIOD OF NINETY (90) CONSECUTIVE DAYS;

 

(VII)                           THE COMMENCEMENT BY THE SERVICER OF A VOLUNTARY
CASE OR PROCEEDING UNDER ANY APPLICABLE FEDERAL OR STATE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, OR OTHER SIMILAR LAW OR OF ANY OTHER CASE OR PROCEEDING TO BE
ADJUDICATED A BANKRUPT OR INSOLVENT, OR THE CONSENT BY THE SERVICER TO THE ENTRY
OF A DECREE OR ORDER FOR RELIEF IN RESPECT OF THE SERVICER IN AN INVOLUNTARY
CASE OR PROCEEDING UNDER ANY APPLICABLE FEDERAL OR STATE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, OR OTHER SIMILAR LAW OR TO THE COMMENCEMENT OF ANY BANKRUPTCY OR
INSOLVENCY CASE OR PROCEEDING AGAINST THE SERVICER, OR THE FILING BY THE
SERVICER OF A PETITION OR ANSWER OR CONSENT SEEKING REORGANIZATION OR RELIEF
UNDER ANY APPLICABLE FEDERAL OR STATE LAW, OR THE CONSENT BY THE SERVICER TO THE
FILING OF SUCH PETITION OR TO THE APPOINTMENT OF OR TAKING POSSESSION BY A
CUSTODIAN, RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, SEQUESTRATOR, OR SIMILAR
OFFICIAL OF THE SERVICER OR OF ANY

 

20

--------------------------------------------------------------------------------


 

SUBSTANTIAL PART OF ITS PROPERTY, OR THE MAKING BY THE SERVICER OF AN ASSIGNMENT
FOR THE BENEFIT OF CREDITORS, OR THE FAILURE BY THE SERVICER TO PAY ITS DEBTS
GENERALLY AS THEY BECOME DUE, OR THE TAKING OF CORPORATE ACTION BY THE SERVICER
IN FURTHERANCE OF ANY SUCH ACTION;

 

(VIII)                        ANY ASSIGNMENT BY THE SERVICER, OR ANY ATTEMPT BY
THE SERVICER TO ASSIGN ITS DUTIES OR RIGHTS HEREUNDER, EXCEPT AS SPECIFICALLY
PERMITTED HEREUNDER;

 

(IX)                                TANGIBLE NET WORTH OF THE WILLIS COMPANIES
SHALL AT ANY TIME BE LESS THAN THE SUM OF: (I)  $75,000,000; PLUS (II) IF
POSITIVE, 75% OF THE CUMULATIVE NET INCOME OF THE WILLIS COMPANIES FOR EACH
FISCAL QUARTER EARNED FROM AND AFTER DECEMBER 31, 2000 (WITHOUT ANY DEDUCTION
FOR NET LOSSES FOR ANY FISCAL QUARTER); PLUS (III) 75% OF THE NET PROCEEDS
RECEIVED BY SERVICER FROM THE ISSUANCE OF COMMON STOCK OR PREFERRED STOCK OF
SERVICER AFTER JANUARY 1, 2001;

 

(FOR PURPOSES OF THIS CLAUSE (IX), THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:

 

“Intangible Assets” shall mean all assets which would be classified as
intangible assets under GAPP consistently applied, including without limitation,
goodwill (whether representing the excess of cost over book value of assets
acquired or otherwise), patents, trademarks, trade names, copyrights,
franchises, and deferred charges (including, without limitation, unamortized
debt discount and expense, organization costs, and research and development
costs).  For purposes of this definition, prepayments of taxes, license fees and
other expenses shall not be deemed Intangible Assets.

 

“Net Income” shall mean net income of the Willis Companies after taxes,
determined in accordance with GAAP.

 

“Net Worth” shall mean, at any particular time, all amounts in conformity with
GAAP, that would be included as stockholder’s equity on a consolidated balance
sheet of the Willis Companies excluding other comprehensive income or loss
resulting from the implementation of SFAS 133.

 

“Subsidiary” shall mean a corporation or other entity the shares of stock or
other equity interests of which having ordinary voting power (other than stock
or other equity interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries or both,
by the Servicer.

 

“Tangible Net Worth” shall mean Net Worth minus Intangible Assets.

 

“Willis Companies” shall mean the Servicer and its consolidated Subsidiaries.

 

(x)                                   failure on the part of the Servicer to
maintain a total debt-to-equity ratio of less than or equal to 5.0 to 1.0;

 

(xi)                                failure on the part of the Servicer to
maintain a Servicer EBIT Ratio equal to at least 1.20 to 1.0 on a rolling four
(4) quarter basis;

 

21

--------------------------------------------------------------------------------


 

(for purposes of this Clause (xi), the following terms shall have the following
meanings:

 

“Servicer EBIT” shall mean, for any period, the sum of (i) Servicer Net Income
less any extraordinary gain or loss included in the calculation thereof, plus
(ii) amounts deducted for interest expense and income taxes, plus (iii) to the
extent not included in clause (ii), amounts deducted for the non-cash write-off
of $781,000 in previously paid legal and bank fees related to the former WLFC
Funding Corporation loan from Wachovia Bank, N.A.

 

“Servicer EBIT Ratio” shall mean the ratio of (a) Servicer EBIT to (b) Servicer
Net Interest Expense, in each case for the most recently concluded four (4)
fiscal quarters (except for the first three fiscal quarters of the Servicer
following the Closing Date, Servicer EBIT and Servicer Net Interest Expense
through the end of any quarter under consideration will, for purposes of this
calculation, be calculated on an annualized basis by multiplying actual Servicer
EBIT or Servicer Net Interest Expense for the fiscal quarters which have been
completed since the Closing Date by a fraction, the numerator of which is four
(4) and the denominator of which is the number of full fiscal quarters then
completed).

 

“Servicer Net Income” shall mean, for any period, the net income of the
Servicer.

 

“Servicer Net Interest Expense” shall mean, for any period, the interest expense
of the Servicer (excluding, to the extent otherwise included therein, amounts
deducted for the non-cash write-off of $781,000 in previously paid legal and
bank fees related to the former WLFC Funding Corporation loan from Wachovia
Bank, N.A.) plus rent expenses of the Servicer.

 

(xii)                             occurrence of an “Event of Default” (as
defined in the related agreements) under any debt obligations of the Servicer
(other than debt obligations which are nonrecourse to the credit of the
Servicer) in an amount greater than $5,000,000;

 

(xiii)                          the Servicer is consolidated with, merged with,
or sells its properties and assets substantially as an entity to another entity,
unless the Servicer is the surviving entity;

 

(xiv)                         Reserved;

 

(xv)                            Charles F. Willis, IV ceases to be either an
officer or director of the Servicer; provided, however, that a Servicer Event of
Default shall not have occurred if in the event of the death or disability of
Charles F. Willis, IV, the Servicer notifies the Administrative Agent and takes
the appropriate action as specified by the Administrative Agent, but in no event
later than 90 days after such death or disability; or

 

(xvi)                         the Servicer shall fail to own one hundred percent
of the beneficial ownership of the Issuer.

 

Prior to the declaration of a Servicer Event of Default, as provided in Section
7.01 above, a Global Requisite Majority of Noteholders may waive in writing any
past Servicer Event of Default.  Upon any such written waiver, any such Servicer
Event of Default shall be deemed to

 

22

--------------------------------------------------------------------------------


 

have been cured.  No such waiver shall extend to any subsequent or other
Servicer Event of Default or impair any right consequent to it.

 


SECTION 7.02  TERMINATION.


 

If a Servicer Event of Default, except for a Servicer Event of Default as
described in Section 7.0 l(xvi), shall have occurred and be continuing, the
Indenture Trustee shall, following the request of a Global Requisite Majority of
Noteholders, give written notice to the Servicer and the Issuer of the
termination of all of the rights and obligations of the Servicer under this
Agreement.  On the receipt by the Servicer of such written notice and the
acceptance by a successor Servicer (the “Successor Servicer”) of its
appointment, all rights and obligations of the Servicer under this Agreement,
including without limitation the Servicer’s right hereunder to receive Servicing
Fees accruing subsequent to such termination date, shall cease and the same
shall pass to and be vested in, and assumed by, the Successor Servicer pursuant
to and under this Agreement.  The Successor Servicer is hereby authorized and
empowered to execute and deliver, on behalf of the Servicer, as attorney-in-fact
or otherwise, any and all other instruments or things necessary or appropriate
to effect the purposes of such notice of termination.

 

Notwithstanding any other provision of this Agreement, the provisions of this
Agreement are terminable by the Issuer, with or without cause and without regard
to whether a Servicer Event of Default has occurred, upon thirty (30) day’s
prior written notice to the Servicer; provided, however, that any such
termination shall require the prior written consent of the Indenture Trustee.

 


SECTION 7.03  APPOINTMENT OF SUCCESSOR.


 


(A)                                  AFTER THE DATE ON WHICH THE SERVICER HAS
RECEIVED A NOTICE OF TERMINATION PURSUANT TO SECTION 7.02, THE INDENTURE TRUSTEE
SHALL, AT THE DIRECTION OF A GLOBAL REQUISITE MAJORITY OF NOTEHOLDERS, APPOINT A
SUCCESSOR SERVICER DESIGNATED BY SUCH GLOBAL REQUISITE MAJORITY OF NOTEHOLDERS.


 


(B)                                 PENDING APPOINTMENT OF A SUCCESSOR SERVICER
HEREUNDER, THE INDENTURE TRUSTEE SHALL PREPARE THE SERVICER REPORT IN ACCORDANCE
WITH SECTION 3.05 HEREOF.  SO LONG AS THE INDENTURE TRUSTEE ACTUALLY PREPARES
SUCH SERVICER REPORT, THE INDENTURE TRUSTEE SHALL BE ENTITLED TO RECEIVE AS
ADDITIONAL COMPENSATION THE SERVICING FEE SET FORTH IN SECTION 3.04 HEREOF. 
NOTHING CONTAINED IN THIS SECTION 7.03(B) SHALL BE CONSTRUED TO REQUIRE THE
INDENTURE TRUSTEE TO PERFORM ANY OTHER OBLIGATION OF THE SERVICER SET FORTH IN
THIS AGREEMENT.


 


SECTION 7.04  SERVICER TO COOPERATE.


 

The Servicer hereby agrees to cooperate with the Successor Servicer appointed in
accordance with Section 7.02 or Section 7.03 hereof, as applicable, in effecting
the termination and transfer of the responsibilities and rights of the Servicer
hereunder to the Successor Servicer, including, without limitation, the
execution and delivery of assignments of UCC financing statements, and the
transfer to the Successor Servicer for administration by it of all cash amounts
then held by the Servicer or thereafter received with respect to the
Collateral.  The Servicer hereby agrees to transfer to any Successor Servicer
its electronic records and all other records, correspondence and documents
relating to the Collateral in the manner and at such times as the

 

23

--------------------------------------------------------------------------------


 

Successor Servicer shall reasonably request.  The Servicer hereby designates the
Successor Servicer its agent and attorney-in-fact to execute transfers of UCC
financing statements and any other filings or instruments which may be necessary
or advisable to effect such transfer of the Servicer’s responsibilities and
rights hereunder.

 


SECTION 7.05  REMEDIES NOT EXCLUSIVE.


 

Nothing in the preceding provisions of this Article VII shall be interpreted as
limiting or restricting the rights or remedies which the Issuer, any Owner
Trust, the Indenture Trustee, the Noteholders, the Indemnified Parties or any
other Person would otherwise have at law or in equity against the Servicer on
account of the breach or violation of any provision of this Agreement, including
without limitation the right to recover full and complete damages on account
thereof to the extent not inconsistent with Section 5.02 hereof.

 


ARTICLE VIII


 


ASSIGNMENT


 


SECTION 8.01  ASSIGNMENT TO INDENTURE TRUSTEE.


 

It is understood that this Agreement and all rights of the Issuer hereunder will
be assigned by the Issuer to the Indenture Trustee, for the benefit of the
Indenture Trustee and the Noteholders, and may be subsequently assigned by the
Indenture Trustee to any successor Indenture Trustee.  The Servicer hereby
expressly agrees to each such assignment and agrees that all of its duties,
obligations, representations and warranties hereunder shall be for the benefit
of, and may be enforced by, the Indenture Trustee, and, if provided in the
Indenture, by the Noteholders.

 


SECTION 8.02  ASSIGNMENT BY SERVICER.


 

None of the rights or obligations of the Servicer hereunder may be assigned
without the prior written consent of the Issuer and the Indenture Trustee
(acting upon the instructions of a Global Requisite Majority of Noteholders;
provided that nothing herein shall preclude the Servicer from performing its
duties hereunder through the use of agents to the extent that such use is
consistent with the Servicer’s business practices in dealing with similar assets
held for its own account; and provided, further, that the use of an agent shall
not relieve the Servicer from any of its obligations hereunder.

 


ARTICLE IX


 


MISCELLANEOUS PROVISIONS


 


SECTION 9.01  AMENDMENT.


 


(A)                                  THIS AGREEMENT MAY BE AMENDED FROM
TIME-TO-TIME BY THE SERVICER AND THE ISSUER, BUT WITHOUT THE CONSENT OF ANY OF
THE NOTEHOLDERS, TO CURE ANY AMBIGUITY, TO CORRECT OR SUPPLEMENT ANY PROVISION
HEREIN THAT MAY BE INCONSISTENT WITH ANY OTHER PROVISIONS HEREIN, OR TO ADD OR
AMEND ANY OTHER PROVISIONS WITH RESPECT TO MATTERS OR QUESTIONS ARISING UNDER
THIS

 

24

--------------------------------------------------------------------------------


 


AGREEMENT; PROVIDED, HOWEVER, THAT SUCH ACTION SHALL NOT, AS EVIDENCED BY AN
OPINION OF COUNSEL, ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE INTERESTS OF
THE NOTEHOLDERS, THE INDENTURE TRUSTEE, THE ADMINISTRATIVE AGENT OR ANY OTHER
INDEMNIFIED PARTY.


 


(B)                                 THIS AGREEMENT MAY ALSO BE AMENDED FROM
TIME-TO-TIME BY WRITTEN AMENDMENT DULY EXECUTED BY THE PARTIES HERETO WITH THE
CONSENT OF A GLOBAL REQUISITE MAJORITY OF NOTEHOLDERS; PROVIDED, HOWEVER, THAT
SUCH AMENDMENT MAY NOT, WITHOUT THE CONSENT OF ALL OF THE NOTEHOLDERS (I) REDUCE
IN ANY MANNER THE AMOUNT OF, OR ACCELERATE OR DELAY THE TIMING OF, COLLECTIONS
OF PAYMENTS ON THE COLLATERAL OR DISTRIBUTIONS THAT ARE REQUIRED TO BE MADE FOR
THE BENEFIT OF THE NOTEHOLDERS, (II) REDUCE THE AFORESAID PERCENTAGE OF
NOTEHOLDERS WHICH ARE REQUIRED TO CONSENT TO ANY SUCH AMENDMENT OR TAKE ANY
OTHER ACTION HEREUNDER, OR (III) MODIFY THIS SECTION 9.01.  THE SERVICER SHALL
DELIVER COPIES OF ANY AMENDMENT TO THIS AGREEMENT TO THE INDENTURE TRUSTEE.


 


SECTION 9.02  WAIVERS.


 

No failure of delay on the part of the Issuer or any Owner Trust in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other or further exercise thereof or the exercise of any
other power, right or remedy.

 


SECTION 9.03  NOTICES.


 

All communications and notices pursuant hereto to any party shall be in writing
or by telegraph or telecopy and addressed or delivered to it at its address (or
in case of telecopy, at its telecopy number at such address) as follows or at
such other address as may be designated by it by notice to the other party and,
if mailed or sent by telegraph, shall be deemed given when mailed, communicated
to the telegraph office or telecopy:

 

(a)                                  in the case of the Servicer:

 

Willis Lease Finance Corporation
2320 Marinship Way, Suite 300
Sausalito, California 94965
Telecopy:                                           (415) 331-0607
Attention:                                         Counsel

 

(b)                                 in the case of the Issuer:
Willis Engine Funding LLC
2320 Marinship Way
Sausalito, California 94965
Telecopy:                                           (415) 331-0607
Attention: Chief Financial Officer

 

25

--------------------------------------------------------------------------------


 

with a copy to:

 

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071
Attention: Brian D. Kilb

 


SECTION 9.04  COSTS AND EXPENSES.


 

The Servicer will pay all expenses incident to the performance of its
obligations under this Agreement and the Servicer agrees to pay all reasonable
out-of-pocket costs and expenses of the Issuer and each Owner Trust, including
fees and expenses of counsel, in connection with the enforcement of any
obligation of the Servicer hereunder.

 


SECTION 9.05  THIRD PARTY BENEFICIARIES.


 

The Indenture Trustee, the Noteholders, the Administrative Agent and each
Indemnified Party and each Owner Trust are express third party beneficiaries to
this Agreement.

 


SECTION 9.06  SURVIVAL OF REPRESENTATIONS.


 

The respective agreements, representations, warranties and other statements by
the Issuer and the Servicer set forth in or made pursuant to this Agreement
shall remain in full force and effect and will survive the Closing Date.

 


SECTION 9.07  HEADINGS AND CROSS-REFERENCES.


 

The various headings in this Agreement are included for convenience only and
shall not affect the meaning or interpretation of any provision of this
Agreement.  References in this Agreement to Section names or numbers are to such
Sections of this Agreement.

 


SECTION 9.08  GOVERNING LAW.


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to the conflicts of law principles thereof.

 


SECTION 9.09  CONSENT TO JURISDICTION.


 

Each of the parties hereto irrevocably submits to the non-exclusive jurisdiction
of any state or Federal court sitting in New York County over any suit, action
or proceeding arising out of or relating to this Agreement.  Each of the parties
hereto irrevocably waives, to the fullest extent permitted by law, any objection
which it may have to the laying of the venue of any such suit, action or
proceeding brought in such a court and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum. 
Each of the parties hereto agrees that the final judgment in any such suit,
action or proceeding brought in such a court shall be conclusive and binding
upon each of the parties hereto and may be enforced by the courts of New York
(or any other courts to the jurisdiction of which it is subject) by a suit upon
such judgment, provided that service of process is effected upon it as permitted
by law;

 

26

--------------------------------------------------------------------------------


 

provided, however, that each of the parties hereto does not waive, and the
foregoing provisions of this sentence shall not constitute or be deemed to
constitute a waiver of, (i) any right to appeal any such judgment, to seek any
stay or otherwise to seek reconsideration or review of any such judgment or
(ii) any stay of execution or levy pending an appeal from, or a suit, action or
proceeding for reconsideration or review of, any such judgment.

 


SECTION 9.10  COUNTERPARTS.


 

This Agreement may be executed in two or more counterparts and by different
parties on separate counterparts, each of which shall be an original, but all of
which together shall constitute one and the same instrument.

 


SECTION 9.11  GENERAL INTERPRETIVE PRINCIPLES.


 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 


(A)                                  ACCOUNTING TERMS NOT OTHERWISE DEFINED
HEREIN HAVE THE MEANINGS ASSIGNED TO THEM IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AS IN EFFECT ON THE DATE HEREOF,


 


(B)                                 REFERENCES HEREIN TO “ARTICLES”, “SECTIONS”,
“SUBSECTIONS”, “PARAGRAPHS”, AND OTHER SUBDIVISIONS WITHOUT REFERENCE TO A
DOCUMENT ARE TO DESIGNATED ARTICLES, SECTIONS, SUBSECTIONS, PARAGRAPHS AND OTHER
SUBDIVISIONS OF THIS AGREEMENT;


 


(C)                                  A REFERENCE TO A SUBSECTION SECTION WITHOUT
FURTHER REFERENCE TO A SECTION IS A REFERENCE TO SUCH SUBSECTION SECTION AS
CONTAINED IN THE SAME SECTION IN WHICH THE REFERENCE APPEARS, AND THIS RULE
SHALL ALSO APPLY TO PARAGRAPHS AND OTHER SUBDIVISIONS;


 


(D)                                 THE WORDS “HEREIN”, “HEREOF”, “HEREUNDER”
AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION; AND


 

the term “include” or “including” shall mean without limitation by reason of
enumeration.

 


SECTION 9.12  EFFECT ON ORIGINAL SERVICING AGREEMENT.


 

The Servicer and the Issuer hereby agree that as of the Effective Date the terms
and provisions of the Original Servicing Agreement shall be and hereby are
amended and restated in their entirety by the terms and provisions of this
Agreement.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ DONALD A. NUNEMAKER

 

 

Name:

Donald A. Nunemaker

 

 

Title:

Executive Vice President
Chief Operating Officer

 

 

 

 

 

 

 

 

 

WILLIS ENGINE FUNDING LLC

 

 

 

 

 

By:

 

/s/ MONICA J. BURKE

 

 

Name:

Monica J. Burke

 

 

Title:

Chief Financial Officer

 

28

--------------------------------------------------------------------------------